Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   among other things claim 1 recites “a single instruction having fields for an opcode, a source matrix operand identifier...“wherein the opcode of defines the size of each data element of the source matrix operand”.
The closest prior art (Nair) includes instruction(s) with a field(s) that indicate the size of the source matrix, and  (Nair) includes instruction(s) that include opcode field, source matrix field, and destination memory information field  (e.g., see figs.4,5,6 and paragraphs 0045,0062 and 0096) and execution circuitry(110,120,190,191) to store the elements of source matrix to memory location based on the destination memory field (e.g., see paragraphs 0096-0097). The Ould-Ahmed-Vall  reference includes the opcode of a vector instruction indicating the size of the elements in the source register of the vector instruction (e.g., see paragraph 0054). However the prior art does not teach “a single instruction having fields for an opcode, a source matrix operand identifier...“wherein the opcode of defines the size of each data element of the source matrix operand”  and this limitation would not have been obvious to one of ordinary skill in the art at the time of the claimed invention.  The other independent claims (8, 15, 22) each recite similar limitations. Claims that depend from one of the independent claims include a corresponding combination of features and are allowable for the same reason.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183